Plaintiff in error, hereinafter called defendant, was convicted in the district court of Oklahoma county of the crime of child abandonment, and his punishment fixed by the court at imprisonment in the penitentiary for a period of one year.
The appeal, which is by transcript, was filed in this court on the 30th day of May, 1932.
No briefs have been filed and no appearance made for oral argument in the case.
An examination of the record discloses no fundamental errors.
The case is therefore affirmed.
EDWARDS, P. J., and DAVENPORT, J., concur.